DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because of undue length.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim(s) 17-22 and 25 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim(s) 24-30 of copending Application No. 16/604050 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the distance of the points" in line 6 and "the height…the width" in line 12 .  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation "the sensor" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 31, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 2-22, 24-30 and 32 fail to remedy the deficiencies of the claim(s) from which they depend.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17-18, 21-22 and 25-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akamatsu et al. in Non-Patent Literature “Development of a Person Counting System Using a 3D Laser Scanner” (see IDS filed 11 Oct 2019 #1).
	Regarding claim 17, Akamatsu et al. teaches:
	Method of human body recognition by analysing a detected object (P) in a monitored area and deciding whether or not the detected object is a human being with a laser scanner (12) (see e.g. “3D laser scanner…person-detection…human bodies…”,  Abstract) comprising: 
	the laser scanner (12) generates at least one laser curtain (22, 32, 34) (see “an intelligent automatic door system using a 3D laser scanner”, p. 1983 col. 1; see section II SENSOR, p. 1983 col. 2), where each laser curtain (22, 32, 34) is generated by multiple pulses evaluated by time of flight (TOF) measurement of single pulses to generate the distance of the points of reflection with respect to the laser scanner position (see e.g. “…3D laser scanner…measurements is based on a time-of-flight (TOF) method…emitting a laser beam and receiving the reflected beam…”, see section II SENSOR, p. 1983 col. 2); 
	combination of distances of the points of reflection with the direction of the pulse to retrieve a position in a predefined detection zone within a monitored area (see “…the distance is calculated…The detection area…The scanning area…data sent from the sensor includes the distance to the object…”, see section II SENSOR, p. 1983 col. 2; see “…extracts human figures from point clouds observed by the 3D sensor…the point-to-point distance…horizontal distance…”, p. 1984 cols. 1-2, Figs. 3-7) ; 
	projecting the points of reflection belonging to a detected object into an evaluation plane (EP) as evaluation objects (O1, O2), where the evaluation plane (EP) has a Z-axis that is related to the height and a perpendicular one to the Z-axis that is related to the width in the direction of the lateral extension of the laser curtain (22, 32, 34), characterized in that the evaluation plane (EP) is evaluated based on the density distribution of the points of reflection along the Z-axis and the evaluation result is compared to anthropometric parameters (see “…extracts human figures from point clouds observed by the 3D sensor…the point-to-point distance…horizontal distance…determination based on the whole-body size…”, p. 1984 cols. 1-2, Figs. 3-7; see “…body parameters consist of range of height, area, width, and depth. The head parameters consists of range of height, area, width, depth, and ground height…Calculate the minimum and maximum heights of the point cloud of an object…center of the head of a person…”, p. 1985-1986).
	Regarding claim 18, Akamatsu et al. teaches the limitations as indicated above. Further, Akamatsu et al. teaches characterized in that the anthropometric parameters are human body measures and/or human body proportions (see “…The head parameters consists of range of height, area, width, depth, and ground height…Calculate the minimum and maximum heights of the point cloud of an object…center of the head of a person…”, p. 1985-1986, Figs. 3-7).
	Regarding claim 21, Akamatsu et al. teaches the limitations as indicated above. Further, Akamatsu et al. teaches characterized in that the evaluation plane (EP) is evaluated due to density distribution over height (see Table II; see “group the point cloud from top to bottom base on the heads”, p. 1984 col. 1; see “The head parameters consist of range of height…”, p. 1985 col. 1; Figs. 3-12), where a head width (W1) and a shoulder width (W2) are derived by taking the width (W1, W2) at the peaks of the corresponding density distribution (see “determination is based on the whole-body size…”, p. 1984 col. 2- p. 1985 col. 1, Figs. 3-12 the whole-body and images includes head/shoulders and head/shoulder width).
	Regarding claim 22, Akamatsu et al. teaches the limitations as indicated above. Further, Akamatsu et al. teaches characterized in that the anthropometric parameter is the head width (W1) to shoulder width (W2) ratio, which is compared to a predefined range for human body proportion (see “determination is based on the whole-body size…”, p. 1984 col. 2- p. 1985 col. 1, Figs. 3-12 the whole-body and images head/shoulders and head/shoulder width).
	Regarding claim 25, Akamatsu et al. teaches the limitations as indicated above. Further, Akamatsu et al. teaches characterized in that the points of reflection are time integrated over an acquisition period (see “…using a Kalman filter…”, Abstract and p. 1985 B Tracking).
	Regarding claim 26, Akamatsu et al. teaches the limitations as indicated above. Further, Akamatsu et al. teaches characterized in that a subset of points of reflection is assigned to time objects (TO_1, TO_2, TO_3) that are defined by clustering points of reflection in a width-time plane over the acquisition period (see e.g. sections II SENSOR and III ALGORITHM p. 1983-1986 and Figs. 2-12).
	Regarding claim 27, Akamatsu et al. teaches the limitations as indicated above. Further, Akamatsu et al. teaches characterized in that the subset of points of reflection assigned to the time-object (TO_1, TO_2, TO_3) is the mainset for an evaluation on the evaluation plane (EP) (see e.g. sections II SENSOR and III ALGORITHM p. 1983-1986 and Figs. 2-12).
	Regarding claim 28, Akamatsu et al. teaches the limitations as indicated above. Further, Akamatsu et al. teaches characterized in that a subset of points of reflection in the evaluation plane (EP) is assigned to an evaluation object (O1, O2) by clustering the points of reflection (see e.g. sections II SENSOR and III ALGORITHM p. 1983-1986 and Figs. 2-12).
	Regarding claim 29, Akamatsu et al. teaches the limitations as indicated above. Further, Akamatsu et al. teaches characterized in that the points of reflection are analysed with regard to the criteria whether there is another point above the currently analysed point in Z direction within a certain range, if there is none the point is assigned to a new object, if there are points the point is assigned to an existing object which is the one having the center of gravity (see e.g. sections II SENSOR and III ALGORITHM p. 1983-1986 and Figs. 2-12).
	Regarding claim 30, Akamatsu et al. teaches the limitations as indicated above. Further, Akamatsu et al. teaches Human recognition sensor for detecting and analysing a detected object (P) in a monitored area and deciding whether or not the detected object is a human being, comprising a laser scanner (12) and an evaluation (16) unit that is enabled to execute a method according to claim 17 (see e.g. “3D laser scanner…person-detection…human bodies…”, Abstract; see “2) Determination of whether ta detected object is a person”, p. 1984 col. 2 – 1985 col. 2; Figs. 3-12 the analysis of the data is understood to be completed by an evaluation unit).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 19-20 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akamatsu et al. in Non-Patent Literature “Development of a Person Counting System Using a 3D Laser Scanner” (see IDS filed 11 Oct 2019 #1) as applied to claims 17 and 30 above, and further in view of in Genet et al. Foreign Patent Document WO 2012/042043 A1 (see IDS filed 11 Oct 2019 #2, refer to English machine translation).
	Regarding claim 19, Akamatsu et al. teaches the limitations as indicated above. Further, Akamatsu et al. teaches characterized in that the points of reflection belonging to an evaluation object (O1, O2) are evaluated based on density distribution over height (see Table II; see “group the point cloud from top to bottom base on the heads”, p. 1984 col. 1; see “The head parameters consist of range of…”, p. 1985 col. 1; Figs. 3-12), where accordingly a head height (H1) are derived from (see Table II; see “group the point cloud from top to bottom base on the heads”, p. 1984 col. 1; see “The head parameters consist of range of height…”, p. 1985 col. 1; Figs. 3-12).
	Further, Akamatsu et al. teaches “determination is based on the whole-body size…”, p. 1984 col. 2- p. 1985 col. 1, Figs. 3-12 the whole-body and images depicted suggests and/or includes shoulders and shoulder height) and the anthropometric parameter is compared to a predefined range for a human body (see Table II).
	Akamatsu et al. differs from the claimed invention in that it does not expressly recite a shoulder height (H2) and the anthropometric parameter is the head height (H1) to shoulder height (H2) ratio, which is compared to a predefined range for a human body.
	Genet et al. teaches a system and method for individualizing people ([0001]) and the number of people and direction can be monitored ([0012]) using a laser device that allows a light pattern to be projected onto the area ([0016], [0054]- [0055]). Additionally, Genet et al. teaches using an elevation profile to detect the head and the shoulder of a person ([0059]- [0061] shoulder height) wherein the profiles are segmented to determine the head region and shoulder region with corresponding maximum peaks and local maxima ([0065]-[0067] a head height (H1) and a shoulder height (H2)). Further, Genet et al. teaches the position of the maximum heights and the head must be located approximately symmetrically between the two shoulders and only determining specific body parts ([0074]- [0078], [0081] anthropometric parameter is the head height (H1) to shoulder height (H2) ratio) and distinguishing the profiles between people (Fig. 3a-d, [0068]).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have combined the anthropometric parameter teaching of Genet et al. in Akamatsu et al. to improve Akamatsu et al. with a reasonable expectation that it would result in improving the detection and individualization of people thereby improving the ability to count the number of people.
	Regarding claim 20, Akamatsu et al. teaches the limitations as indicated above. Further, Akamatsu et al. teaches characterized in that the points of reflection belonging to an evaluation object (O1, O2) are evaluated based on density distribution over height (see Table II; see “group the point cloud from top to bottom base on the heads”, p. 1984 col. 1; see “The head parameters consist of range of…”, p. 1985 col. 1; Figs. 3-12), where accordingly a head height (H1) are derived from (see Table II; see “group the point cloud from top to bottom base on the heads”, p. 1984 col. 1; see “The head parameters consist of range of height…calculate the…maximum heights…”, p. 1985 col. 1; Figs. 3-12 head height derived by evaluating the peaks of the density distribution).
	Further, Akamatsu et al. teaches “determination is based on the whole-body size…”, p. 1984 col. 2- p. 1985 col. 1, Figs. 3-12 the whole-body and images depicted suggests and/or includes shoulders and shoulder height) and the anthropometric parameter is compared to a predefined range for a human body (see Table II).
	Akamatsu et al. differs from the claimed invention in that it does not expressly recite the shoulder height (H2) are derived by evaluating the peaks.
	Genet et al. teaches a system and method for individualizing people ([0001]) and the number of people and direction can be monitored ([0012]) using a laser device that allows a light pattern to be projected onto the area ([0016], [0054]- [0055]). Additionally, Genet et al. teaches using an elevation profile to detect the head and the shoulder of a person ([0059]- [0061] shoulder height) wherein the profiles are segmented to determine the head region and shoulder region with corresponding maximum peaks and local maxima ([0065]-[0067] a head height (H1) and a shoulder height (H2) are derived by evaluating the peaks). Further, Genet et al. teaches the position of the maximum heights and the head must be located approximately symmetrically between the two shoulders and only determining specific body parts ([0074]- [0078], [0081] anthropometric parameter is the head height (H1) to shoulder height (H2) ratio) and distinguishing the profiles between people (Fig. 3a-d, [0068]).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have combined the anthropometric parameter teaching of Genet et al. in Akamatsu et al. to improve Akamatsu et al. with a reasonable expectation that it would result in improving the detection and individualization of people thereby improving the ability to count the number of people.
	Regarding claim 31, Akamatsu et al. teaches the limitations as indicated above. Further, Akamatsu et al. teaches the method is computer implemented (Figs. 1-12). Akamatsu et al. differs from the claimed invention above in that it does not expressly recite the evaluation unit (16) is a computational unit, such as a microprocessor. Genet et al. teaches a system and method for individualizing people ([0001]) and the number of people and direction can be monitored ([0012]) using a laser device that allows a light pattern to be projected onto the area ([0016], [0054]-[0055]). Additionally, Genet et al. teaches the evaluation unit (16) is a computational unit, such as a microprocessor (see “The evaluation unit 9 consists of a computer”, [0096]).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have combined the anthropometric parameter teaching of Genet et al. in Akamatsu et al. to improve Akamatsu et al. with a reasonable expectation that it would result in improving the detection and individualization of people thereby improving the ability to count the number of people.
Claim(s) 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akamatsu et al. in Non-Patent Literature “Development of a Person Counting System Using a 3D Laser Scanner” (see IDS filed 11 Oct 2019 #1) as applied to claim 17 above, and further in view of in Wehrens in U.S. Patent Publication 2015/0083936.
	Regarding claim 23, Akamatsu et al. teaches the limitations as indicated above. Further, Akamatsu et al. teaches the sensor generates and evaluates a of laser curtain (See section II SENSOR p. 1983; section III A. Person detection p. 1984-1985; Figs. 1-12 ) and projection angle of the laser beam (See section II SENSOR p. 1983). Akamatsu et al. differs from the claimed invention above in that it does not expressly recite a plurality of laser curtains (22, 32, 34) that are tilted with regard to each other.
	Wehrens teaches a “method and apparatus for creating and utilizing dual laser curtains from a single laser source…A polarizing beam splitter creates two beams of orthogonal polarization from a single laser, and the beams are used to generate two laser curtains” (Abstract a plurality of laser curtains; [0025]) wherein the two laser curtains are for detecting an object ([0023]; [0059]; [0078]- [0079]) as it passes through either curtain ([0056]; [0059], Fig. 4 illustrates laser curtains that are tilted,0º, with regard to each other). Wehrens teaches that knowing the positions of the laser curtains more accurately allows variations in velocity for each object ([0077]).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have combined teaching of a plurality of laser curtains (22, 32, 34) that are tilted with regard to each other as taught by Wehrens in Akamatsu et al. to improve Akamatsu et al. with a reasonable expectation that it would result in improving the accuracy of detecting and individualizing of people thereby improving the ability to count the number of people.
	Regarding claim 24, Akamatsu et al. and Wehrens teaches the limitations as indicated above. Further, Akamatsu et al. teaches characterized in that the laser curtain is subsequently scanned and measure the motion direction (M) of a human body and/or analysed object (see e.g. “…3D laser scanner…measurements is based on a time-of-flight (TOF) method…emitting a laser beam and receiving the reflected beam…”, see section II SENSOR, p. 1983 col. 2; see “…determined that the person is entering the structure if the person moves from the front…is exiting…if the person moves from behind…”,  see section III ALGORITHM C. Counting, p. 1986 col. 1). Further still, Wehrens teaches characterized in that the plurality laser curtains (32, 34) are subsequently scanned and measure the motion direction (M) of a human body and/or analysed object ([0070] configuration allows for both laser curtains 412 and 414 to be used both for detecting trajectory and measuring velocity). Wehrens teaches that knowing the positions of the laser curtains more accurately allows variations in velocity for each object ([0077]).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have combined teaching of a plurality of laser curtains (22, 32, 34) that are tilted with regard to each other as taught by Wehrens in Akamatsu et al. to improve Akamatsu et al. with a reasonable expectation that it would result in improving the accuracy of detecting and individualizing of people thereby improving the ability to count the number of people.
Claim(s) 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akamatsu et al. in Non-Patent Literature “Development of a Person Counting System Using a 3D Laser Scanner” (see IDS filed 11 Oct 2019 #1) as applied to claim 30 above, and further in view of in Takahashi et al. in U.S. Patent Publication 2015/0186903.
	Regarding claim 32, Akamatsu et al. teaches the limitations as indicated above. Further, Akamatsu et al. teaches at least one laser curtain tilted relative to the vertical axis (see e.g. Figs. 2-6). Akamatsu et al. differs from the claimed invention in that it does not expressly recite less than 45° relative to the vertical axis.
	Takahashi et al. teaches a sensor that detects the presence of an object in a predetermined sensing range ([0006]) such that when a laser is scanned along an aisle, if that laser is reflected midway in the optical path, it is determined that there is an object in the sensing range according to the laser (Abstract), the measurement sensor emits laser light thereby forming a triangular shaped sensing curtain constituted by laser light ([0063], Figs. 4A-B & 6A-7B at least one laser curtain tilted relative to the vertical axis, e.g. when rotated as depicted in Figs. 4B, 6B). Takashashi et al. teaches “the angle depicted in FIG. 7A has a range of 30 to 150°” ([0095], Fig. 7A less than 45° relative to the vertical axis).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have combined teaching of at least one laser curtain is tilted less than 45° relative to the vertical axis as taught by Takashashi et al. in Akamatsu et al. to improve Akamatsu et al. with a reasonable expectation that it would result in providing a reasonable angle for the direction of detection from the mounted sensor that encompasses that area wherein people pass thereby improving the ability to count the number of people.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MISCHITA HENSON whose telephone number is (571)270-3944. The examiner can normally be reached Monday-Thursday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MISCHITA L HENSON/Primary Examiner, Art Unit 2865